DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al (US 2020/0320023) in view of Amit et al (US 2018/0131719; 10594732), further in view of Keller et al (US 2016/0098561).
Litichever discloses for claim 1: 1. A method of manufacturing a semiconductor device(abstract,para 123), which is performed in a substrate processing apparatus, comprising: (a) processing a substrate by executing a processing program stored in a memory(abstract,para 123,124,415-432,fig 8-20); (b) inspecting and determining whether the processing program is infected with a computer virus(para 223,claim 13); (c) recognizing a processing status of the substrate at a timing of determining that the processing program is infected with the computer virus(par 29,30-status reported, sent back,50,54,55,154,40-interrupt priority,saves status, 41-interrupts common technique,54 control returned during step,100 no shut off during interruption,101,138,154,377,405,infected virus 197,-199,204,211,212,213) is not expressed; and (d) executing at least one interruption program that corresponds to the processing status of the substrate and is configured to interrupt the processing program(par 29,30-status reported, sent back,50,54,55,154,40-interrupt priority,saves status, 41-interrupts common technique,54 control returned during step,100 no shut off during interruption,101,138,154,377,405) at a step of processing the substrate corresponding to the processing status of the substrate(para 252,254,259,claim 1) , wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d).
The method is inferenced in para 123 to be for semiconductor manufacture, a conventional substrate.

Amit teaches this in par 8,16-blockage policy,57-program infected/virus,62-blockage policy app infected w/virus etc, 69-interruption with some not all servers,based on threat level,105-106-threat level,fig 2A,B,C.
The advantage is secure processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the technology of Litichever to semiconductor manufacturing as inferred in Para 123 if necessary and to interrupt at a step of processing the substrate corresponding to the processing status of the substrate as taught by Amit for secure processing. 
The claims further differ in that a conventional backup program and “wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d)” are recited.
Keller teaches performed in a substrate processing apparatus 709 ,fig 2; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) in ¶227, fig 2, step 633 to accepted bin, step 653 to rejected bin; and in paragraphs 57,554,490 use of a backup program in detection of malicious software etc. in semiconductor based devices and substrates.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever-Amit if necessary, by applying the teachings Keller using backup programs for semiconductor processing apparatus and interruption program to unload therefrom rejected substrate for secure processing.
2. The method of Claim 1, wherein when it is determined in (b) that the processing program under execution is infected with the computer virus, the at least one interruption program is executed in (d) instead of the processing program under execution(fig 8-20,abstract,see claim 1 rejection).  
3. The method of Claim 1, wherein the at least one interruption program includes plural types of interruption programs, and wherein in (d), an interruption program among the plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(fig 8-20,abstract,see claim 1 rejection).  
4. The method of Claim 2, wherein the at least one interruption program includes plural types of interruption programs, and 44 6443799.1HITACHI 13-0003312USO 1 wherein in (d), an interruption program among plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(fig 8-20,abstract,see claim 1 rejection).  
5. The method of Claim 1, wherein (d) includes inspecting alteration of the at least one interruption program when the at least one interruption program is read from the memory(fig 8-20,abstract,see claim 1 rejection).  

7. The method of Claim 3, wherein (d) includes inspecting alteration of the selected interruption program when the selected interruption program is read from the memory(fig 8-20,abstract,see claim 1,5 rejection).  
8. The method of Claim 5, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program(fig 8-20,abstract,see claim 1,5 rejection,para 105). 
9. The method of Claim 6, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program.  
10. The method of Claim 7, further comprising, when the alteration of the selected interruption program is detected, reading and executing a backup program for the altered interruption program.  
Claims 9,10 further differ in that a conventional backup program is recited.
Keller teaches in paragraphs 57,554,490 use of a backup program in detection of malicious software etc. in semiconductor based devices and substrates.
The advantage is secure operation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever-Amit if necessary, by applying the teachings Keller using backup programs for semiconductor processing apparatus for secure processing. 

12. The method of Claim 6, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program (fig 8-20,abstract,see claim 1,5 rejection).  
13. The method of Claim 7, wherein when the alteration of the selected interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(fig 8-20,abstract,see claim 1,5 rejection).  
14. The method of Claim 1, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(fig 8-20,abstract,see claim 1 rejection).  
15. The method of Claim 2, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(fig 8-20,abstract,see claim 1 rejection).  
16. The method of Claim 3, further comprising adding history data of the substrate is added to the substrate for which substrate processing is interrupted by the selected interruption program(fig 8-20,abstract,see claim 1 rejection).

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al (JP 2010140070) supplied by applicant, translation by applicant and reference thereto in view of Amit et al (US 2018/0131719; 10594732) further in view of Keller et al (US 2016/0098561).
Atsushi disclose for claim 1: 1. A method of manufacturing a semiconductor device, which is performed in a substrate processing apparatus, comprising: (a) processing a substrate by executing a processing program stored in a memory; (b) inspecting and determining whether the processing program is infected with a computer virus); (c) recognizing a processing status of the substrate at a timing of determining that the processing program is infected with the computer virus; and (d) executing at least one interruption program that corresponds to the processing status of the substrate and is configured to interrupt the processing program at a step of processing the substrate corresponding to the processing status of the substrate (abstract,para 1,32,59,62,64,65,67,68,74, fig 3) , wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d). 
The claim differs in that the processing is not particularized as recited. However the processing is considered implicit.
Notwithstanding the claim differs in that at a step of processing the substrate corresponding to the processing status of the substrate is not expressed.

 The advantage is secure processing using conventional methods for substrate manufacturing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the technology of Atsushi to semiconductor processing as it is implicit if necessary and to interrupt at a step of processing the substrate corresponding to the processing status of the substrate as taught by Amit for secure processing. 
The claims further differ in that a conventional backup program and “wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d)” are recited.
Keller teaches performed in a substrate processing apparatus 709 ,fig 2; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) in ¶227, fig 2, step 633 to accepted bin, step 653 to rejected bin; and in paragraphs 57,554,490 use of a backup program in detection of malicious software etc. in semiconductor based devices and substrates.The advantage is secure operation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever-Amit if necessary, by applying the 

The dependent claims recite conventional processing in the field of substrate processing for secure operation.

2. The method of Claim 1, wherein when it is determined in (b) that the processing program under execution is infected with the computer virus, the at least one interruption program is executed in (d) instead of the processing program under execution(abstract,para 1,32,59,64,65,67,68,74).  
3. The method of Claim 1, wherein the at least one interruption program includes plural types of interruption programs, and wherein in (d), an interruption program among the plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(abstract,para 1,32,59,64,65,67,68,74).  
4. The method of Claim 2, wherein the at least one interruption program includes plural types of interruption programs, and 44 6443799.1HITACHI 13-0003312USO 1 wherein in (d), an interruption program among plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(abstract,para 1,32,59,64,65,67,68,74).  
5. The method of Claim 1, wherein (d) includes inspecting alteration of the at least one interruption program when the at least one interruption program is read from the memory(abstract,para 1,32,59,64,65,67,68,74).  

7. The method of Claim 3, wherein (d) includes inspecting alteration of the selected interruption program when the selected interruption program is read from the memory(abstract,para 1,32,59,64,65,67,68,74).  
8. The method of Claim 5, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program(abstract,para 1,32,59,64,65,67,68,74).  
9. The method of Claim 6, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program(abstract,para 1,32,59,64,65,67,68,74).  
10. The method of Claim 7, further comprising, when the alteration of the selected interruption program is detected, reading and executing a backup program for the altered interruption program(abstract,para 1,32,59,64,65,67,68,74).  
11. The method of Claim 5, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(abstract,para 1,32,59,64,65,67,68,74).  
12. The method of Claim 6, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption 
13. The method of Claim 7, wherein when the alteration of the selected interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(abstract,para 1,32,59,64,65,67,68,74).  
14. The method of Claim 1, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(abstract,para 1,32,59,64,65,67,68,74).  
15. The method of Claim 2, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(abstract,para 1,32,59,64,65,67,68,74).  
16. The method of Claim 3, further comprising adding history data of the substrate is added to the substrate for which substrate processing is interrupted by the selected interruption program(abstract,para 1,32,59,64,65,67,68,74).
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amit et al (US 2018/0131719; 10594732) further in view of Keller et al (US 2016/0098561).
1. (Currently Amended) A method of manufacturing a semiconductor device (par 125,126), which is performed in a substrate processing apparatus, comprising: (a) processing a substrate by executing a processing program stored in a memory; (b) inspecting and determining whether the processing program is infected with a computer virus; (c) recognizing a processing status of the substrate at a timing of determining that the processing program is infected with the computer virus; and (d) executing at least one interruption program that corresponds to the 
The claim at best differs in that at a step of processing the substrate corresponding to the processing status of the substrate is not so expressed.
However Amit teaches this in par 8,16-blockage policy,57-program infected/virus,62-blockage policy app infected w/virus etc, 69-interruption with some not all servers,based on threat level,105-106-threat level,fig 2A,B,C.
 The advantage is secure processing using conventional methods for substrate manufacturing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the technology of Amit to interrupt at a step of processing the substrate corresponding to the processing status of the substrate as taught by Amit for secure processing. 
The claims further differ in that a conventional backup program and “wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which 
Keller teaches performed in a substrate processing apparatus 709 ,fig 2; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) in ¶227, fig 2, step 633 to accepted bin, step 653 to rejected bin; and in paragraphs 57,554,490 use of a backup program in detection of malicious software etc. in semiconductor based devices and substrates.The advantage is secure operation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever-Amit if necessary, by applying the teachings Keller using backup programs for semiconductor processing apparatus and interruption program to unload therefrom rejected substrate for secure processing.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the applied/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Keller ¶227, fig 2, for unloading from substrate processing apparatus 709 in step 633 to accepted and step 635 to rejected bins, fig 2:

    PNG
    media_image1.png
    593
    478
    media_image1.png
    Greyscale


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763